By
ALEXANDER G. MURRAY,
Registers
On the 1st day of June, 1868, Dr. William Taylor, then residing in a house in Irwin-ton, which he had rented, having as his family. Mrs. Carswell, her three children, and two or more hired servants, which were-hired by him, and were under his control, was the head of a family; and, as he still continues to so reside, his position as head of a family still continues. As the head of a family, he is entitled to an exemption of fifty acres of land, under the exemption laws of Georgia of force in 1864. Code Ga. § 2013. To constitute a head of a family, it is not necessary that a man shall have-either a wife or child. If he reside in a house of which he is proprietor, and have no-other inmates than hired servants, he is in law the head of a family. See Case of Cobb [Case No. 2,920]. But as Mrs. Carswell and her children are not related by blood to-Dr. Taylor, however strong his social relations may be, and with whatever affection he may regard them, he is not legally bound to support them, nor can they be regarded as his legal heirs. Hence, he is not entitled to any enlargement of his exemption on account of the three children of Mrs. Cars-well.
ERSKINE, District Judge.
The decision-of Mr. Register Murray is affirmed. The clerk will so certify.